            Case 1:20-cv-03369-N/A Document 9          Filed 09/21/20     Page 1 of 27




                 UNITED STATES COURT OF INTERNATIONAL TRADE


 DISNEY DESTINATIONS, LLC; DISNEY
 MERCHANDISE SOURCING &
 DISTRIBUTION, LLC; DISNEY
 WORLDWIDE SERVICES, INC.; BUENA                  Court No. 20-03369
 VISTA THEATRICAL GROUP LTD.;
 MAGICAL CRUISE COMPANY, LTD.; and
 WALT DISNEY PARKS AND RESORTS
 U.S., INC.
                      Plaintiffs,
            v.
 UNITED STATES OF AMERICA; OFFICE
 OF THE UNITED STATES TRADE
 REPRESENTATIVE; ROBERT E.
 LIGHTHIZER, U.S. TRADE
 REPRESENTATIVE; U.S. CUSTOMS &
 BORDER PROTECTION; MARK A
 MORGAN, U.S. CUSTOMS & BORDER
 PROTECTION ACTING COMMISSIONER,
                      Defendants.


                                         COMPLAINT

       Plaintiffs Disney Destinations, LLC (importing as Disney Destinations LLC), Disney

Merchandise Sourcing & Distribution, LLC (importing as Disney Merchandise Sourcing &

Distributi), Disney Worldwide Services, Inc. (importing as Disney Worldwide Services Inc),

Buena Vista Theatrical Group Ltd. (importing as Buena Vista Theatrical Group Ltd), Magical

Cruise Company, Ltd. (importing as Magical Cruise Company, Limited), and Walt Disney Parks

and Resorts U.S., Inc. (importing as Walt Disney Parks & Resorts U.S. Inc and Walt Disney

Parks & Resorts US Inc) by and through their attorneys, allege and state as follows:

       1.        This action concerns Defendants’ prosecution of a trade action impacting over

$500 billion in imports from the People’s Republic of China. This Complaint focuses on

Defendants’ improper imposition of a third round of tariffs on products covered by “List 3.”
            Case 1:20-cv-03369-N/A Document 9             Filed 09/21/20     Page 2 of 27




Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018).

       2.        The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to

impose unlimited tariffs by any means. Beginning in August 2017, the Office of the United

States Trade Representative (“USTR”) conducted an investigation into China’s intellectual

property policies and practices pursuant to Section 301 of the Trade Act (19 U.S.C. § 2411).

Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what action to

take, if any, within 12 months after initiation of that investigation. USTR did not issue List 3

within that 12-month window. USTR cannot thereafter fall back on its “modification” authority

under Section 307 of the Trade Act (19 U.S.C. § 2417) to retain List 3 tariffs. Section 307 of the

Trade Act does not permit USTR to expand the imposition of tariffs to other imports from China

for reasons unrelated to the intellectual property policies and practices it originally investigated

under Section 301 of the Trade Act. But that is what Defendants did when they promulgated the

List 3 tariff action in response to China’s announcement that it would impose duties and other

issues unrelated to the intellectual property investigation. Even if USTR deems the existing

tariffs “no longer appropriate,” as it also did when issuing List 3, the Trade Act permits USTR

only to delay, taper, or terminate—not escalate—the actions it has already taken.

       3.        The arbitrary manner in which Defendants implemented the List 3 tariff action

also violates the Administrative Procedure Act (“APA”). Specifically, USTR (1) did not provide

sufficient opportunity for comment, e.g., requiring interested parties to submit affirmative and

rebuttal comments on the same day; (2) did not consider relevant factors when making its

decision, e.g., not undertaking an analysis of the supposed “increased burden” imposed on U.S.

commerce from the policies and practices that it originally investigated; and (3) did not connect



                                                  2
               Case 1:20-cv-03369-N/A Document 9           Filed 09/21/20      Page 3 of 27




the record facts to the choices it made. Indeed, despite receiving over 6,000 comments, USTR

offered no response to, and made no statements on how those comments shaped its final

promulgation of List 3. USTR’s decision-making does not satisfy the standards that the APA

requires.

            4.      The Court should set aside Defendants’ actions as ultra vires and otherwise

contrary to law, and order Defendants to refund (with interest) any duties paid by Plaintiffs

pursuant to List 3.

                                           JURISDICTION


          5.        The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of

the United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                               PARTIES

          6.        Plaintiffs Disney Destinations, LLC, Disney Merchandise Sourcing &

Distribution, LLC, Disney Worldwide Services, Inc., Buena Vista Theatrical Group Ltd.,

Magical Cruise Company, Ltd., and Walt Disney Parks and Resorts U.S., Inc., are subsidiaries

and affiliates of The Walt Disney Company, a leading diversified international family

entertainment and media enterprise. The Plaintiffs have made numerous entries under the

attached list of HTSUS subheadings, which are subject to the additional ad valorem duties under

List 3.




                                                    3
            Case 1:20-cv-03369-N/A Document 9            Filed 09/21/20    Page 4 of 27




       7.         Defendant United States of America received the plaintiffs’ payments of the

disputed tariffs and is the statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. §

1581(i)(1)(B).

       8.         The Office of the USTR is an executive agency of the United States charged

with investigating a foreign country’s trade practices under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the President. USTR conducted

the Section 301 investigation at issue and made numerous decisions regarding List 3.

       9.         Ambassador Robert Lighthizer currently holds the position of USTR and serves

as the director of the Office of the USTR. In these capacities, he made numerous decisions

regarding List 3.

       10.        Defendant U.S. Customs & Border Protection (“CBP”) is the agency that

collects duties on imports. CBP collected payments made by Plaintiffs to account for the tariffs

imposed by USTR under List 3.

       11.        Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Plaintiffs under List 3.

                                           STANDING

       12.       Plaintiffs Disney Destinations, LLC, Disney Merchandise Sourcing &

Distribution, LLC, Disney Worldwide Services, Inc., Buena Vista Theatrical Group Ltd.,

Magical Cruise Company, Ltd., and Walt Disney Parks and Resorts U.S., Inc., have standing to

sue because each of them is “adversely affected or aggrieved by agency action within the

meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any civil action of which the

Court of International Trade has jurisdiction . . . may be commenced in the court by any person

adversely affected or aggrieved by agency action within the meaning of Section 702 of title 5.”).



                                                 4
          Case 1:20-cv-03369-N/A Document 9               Filed 09/21/20      Page 5 of 27




Tariffs imposed by Defendants pursuant to List 3 adversely affected and aggrieved Plaintiffs

because each of them was required to pay these unlawful duties.

TIMELINESS OF THE ACTION

       13.       A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

       14.       The instant case contests action taken by Defendants that resulted in List 3.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21,

2018). Plaintiffs’ claims accrued at the earliest on September 21, 2018, when USTR published

notice of List 3 in the Federal Register. Id. Plaintiffs have therefore timely filed this action.

                                        RELEVANT LAW

       15.       Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on

imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

       16.       Section 304 of the Trade Act requires USTR to determine what action to take,

if any, within 12 months after the initiation of the underlying investigation. Id. §

2414(a)(1)(B), (2)(B).

       17.       Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice

has “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B),

(C).


                                                   5
         Case 1:20-cv-03369-N/A Document 9               Filed 09/21/20     Page 6 of 27




PROCEDURAL HISTORY


 I.    USTR’s Investigation

       18.     On August 14, 2017, the President of the United States directed the USTR to

consider initiating a targeted investigation pursuant to Section 301(b) of the Trade Act

concerning China’s laws, policies, practices, and actions related to intellectual property,

innovation, and technology. Addressing China’s Laws, Policies, Practices, and Actions Related

to Intellectual Property, Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017).

According to the President, certain Chinese “laws, policies, practices, and actions” on intellectual

property, innovation, and technology “may inhibit United States exports, deprive United States

citizens of fair remuneration for their innovations, divert American jobs to workers in China,

contribute to our trade deficit with China, and otherwise undermine American manufacturing,

services, and innovation.” Id.

       19.      Four days later, on August 18, 2017, USTR formally initiated an investigation

into “whether acts, policies, and practices of the Government of China related to technology

transfer, intellectual property, and innovation are actionable under [Section 301(b) of] the

Trade Act.” Initiation of Section 301 Investigation; Hearing; and Request for Public Comments:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

       20.      Seven months later, on March 22, 2018, USTR released a report announcing

the results of its investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings

of the Investigation Into China’s Acts, Policies, And Practices Related to Technology

Transfer, Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar.

22, 2018), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF.


                                                 6
         Case 1:20-cv-03369-N/A Document 9              Filed 09/21/20      Page 7 of 27




USTR found that certain “acts, policies, and practices of the Chinese government related to

technology transfer, intellectual property, and innovation are unreasonable or discriminatory and

burden or restrict U.S. commerce.” Id. at 17. USTR based its findings on (1) China’s use of

foreign ownership restrictions, foreign investment restrictions, and administrative licensing and

approval processes to pressure technology transfers from U.S. to Chinese companies, id. at

45; (2) China’s use of licensing processes to transfer technologies from U.S. to Chinese

companies on terms that favor Chinese recipients, id. at 48; (3) China’s facilitation of

systematic investment in, and acquisition of, U.S. companies and assets by Chinese entities to

obtain technologies and intellectual property for purposes of large-scale technology transfer, id.

at 147; and (4) China’s cyber intrusions into U.S. computer networks to gain access to valuable

business information, id. at 171. In its report, USTR did not quantify the burden or restriction

imposed on U.S. commerce by the investigated practices.

       21.      On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to

the U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet. USTR also

indicated that, consistent with a directive from the President, it would “propose additional

tariffs” of 25% ad valorem “on certain products of China, with an annual trade value

commensurate with the harm caused to the U.S. economy resulting from China’s unfair

policies.” Id.; see Actions by the United States Related to the Section 301 Investigation of

China’s Laws, Policies, Practices, or Actions Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President Trump’s directive).



                                                 7
         Case 1:20-cv-03369-N/A Document 9              Filed 09/21/20      Page 8 of 27




II.    List 1 and List 2

       22.      Between April and August 2018 (i.e., within the 12-month statutory deadline

from the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)),

Defendants undertook a series of actions it asserted were for the purpose of remedying the

estimated harm to the U.S. economy caused by the unfair practices it had investigated, ultimately

imposing duties on imports from China covered by “List 1” and “List 2.”

       23.      On April 6, 2018, USTR published notice of its intent to impose “an additional

duty of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request

for Public Comment Concerning Proposed Determination of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list

covered 1,333 tariff subheadings with a total value of “approximately $50 billion in terms of

estimated annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose

$50 billion because that amount was “commensurate with an economic analysis of the harm

caused by China’s unreasonable technology transfer policies to the U.S. economy, as covered by

USTR’s Section 301 investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE,

Under Section 301 Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3,

2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/april/under-section-301- action-ustr.

       24.      On June 20, 2018, USTR published notice of its final list of products subject to

an additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,


                                                 8
         Case 1:20-cv-03369-N/A Document 9               Filed 09/21/20     Page 9 of 27




and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed]

the proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate

annual trade value of $34 billion.” Id. at 28,711.

        25.      At the same time that it finalized List 1, USTR announced that it intended to

impose a 25% ad valorem duty on a second proposed list of Chinese products in order to

“maintain the effectiveness of [the] $50 billion trade action” grounded in its Section 301

investigation. Id. at 28,712. USTR announced a proposed “List 2” covering 284 tariff

subheadings with “an approximate annual trade value of $16 billion.” Id. at 28,711-12.

        26.      On August 16, 2018, USTR published notice of the final list of products subject

to an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose

“annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

 III.   List 3

        27.      As soon as USTR announced the results of its investigation in March 2018,

tensions between the governments of China and the United States escalated. In the months that

followed, Defendants expanded the scope of the tariffs imposed under Section 301 of the Trade

Act to cover imports worth more than $500 billion—ten times the amount it had deemed

“commensurate” with the findings of USTR’s original investigation. Defendants did so for

reasons unrelated to the unfair intellectual property practices that USTR had investigated,

thereby prompting China to respond with countermeasures.

        28.      Shortly after the President directed USTR in April 2018 to consider imposing

duties on $50 billion in Chinese products, China indicated it would impose equivalent duties on

the same value of imports from the United States. In response, the President “instructed the
                                                 9
         Case 1:20-cv-03369-N/A Document 9               Filed 09/21/20      Page 10 of 27




USTR to consider whether $100 billion of additional tariffs would be appropriate under Section

301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump on

Additional Proposed Section 301 Remedies (Apr. 5, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-additional

-proposed-section-301-remedies/.

       29.       When USTR finalized List 1 in mid-June 2018, the President warned China that

he would consider imposing additional tariffs on Chinese goods if China retaliated against the

United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion

in Chinese Goods, THE HILL (June 15, 2018), available at http://thehill.com/homenews/

administration/392421-trump-announces-tariffs-on-50-billion-in-chinese-goods (“The president

said the United States will pursue additional tariffs if China retaliates ‘such as imposing new tariffs

on United States goods, services or agricultural products; raising non-tariff barriers; or taking

punitive actions against American exporters or American companies operating in China.’”).

       30.       Following through on his warning, on June 18, 2018, t h e President formally

directed USTR to consider whether the United States should impose additional duties on products

from China with an estimated trade value of $200 billion—despite USTR having not yet

implemented List 1 and List 2. The President acknowledged that China’s announcement that it

would assess “tariffs on $50 billion worth of United States exports” motivated his decision. THE

WHITE HOUSE, Statement from the President Regarding Trade with China (June 18, 2018),

available at https://www.whitehouse.gov/briefings-statements/statement-president-regarding-

trade-china-2/ (“This latest action by China clearly indicates its determination to keep the

United States at a permanent and unfair disadvantage, which is reflected in our massive $376

billion trade imbalance in goods. This is unacceptable.”).



                                                  10
          Case 1:20-cv-03369-N/A Document 9             Filed 09/21/20     Page 11 of 27




         31.    Accordingly, USTR stated that it would design the newly proposed duties to

address China’s proposed countermeasures, rather than any of the harms identified in its Section

301 investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, USTR Robert

Lighthizer Statement on the President’s Additional China Trade Action (June 18, 2018),

available at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/june/ustr-

robert-lighthizer-statement-0 (explaining that, although Lists 1 and 2 “were proportionate and

responsive to forced technology transfer and intellectual property theft by the Chinese” identified

in the Section 301 investigation, the proposed duties for a third list of products were necessary to

respond to the retaliatory and “unjustified tariffs” that China may impose to target “U.S.

workers, farmers, ranchers, and businesses”).

         32.    China responded by imposing 25% ad valorem tariffs on $50 billion in U.S.

goods implemented in two stages of $34 billion and $16 billion on the same dates the United

States began collecting its own 25% tariffs under List 1 (July 6, 2018) and List 2 (August 23,

2018).

         33.    About a week after China imposed its first round of duties, USTR published

notice of its proposal to “modify the action in this investigation by maintaining the original

$34 billion action and the proposed $16 billion action, and by taking a further, supplemental

action” in the form of “an additional 10 percent ad valorem duty on [a list of] products

[from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade Act,

pursuant to which USTR “may modify or terminate any action, subject to the specific direction, if



                                                 11
         Case 1:20-cv-03369-N/A Document 9                  Filed 09/21/20      Page 12 of 27




any, of the President with respect to such action, . . . if . . . such action is being taken under [Section

301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)).

USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        34.       In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of duties imposed by China on U.S. imports, noting that “action at

this level is appropriate in light of the level of China’s announced retaliatory action ($50 billion)

and the level of Chinese goods imported into the United States ($505 billion in 2017).” Id.; see

also id. (Because “China’s retaliatory action covers a substantial percentage of U.S. goods

exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action must cover

a substantial percentage of Chinese imports.”). Although it pointed to “China’s retaliatory

action,” USTR did not identify any increased burdens or restrictions on U.S. commerce resulting

from the unfair practices that USTR had investigated. See id.

        35.       USTR’s contemporaneous press statements corroborated the contents of its

notice: “China’s retaliation” motivated its proposed action. Ambassador Lighthizer stated that

the proposed action came “[a]s a result of China’s retaliation and failure to change its

practice.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade

Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at

https://ustr.gov/about- us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.



                                                    12
         Case 1:20-cv-03369-N/A Document 9                Filed 09/21/20      Page 13 of 27




        36.      That same day, the President suggested that the United States’ trade imbalance

with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17 PM

EDT), https://twitter.com/realDonaldTrump/status/1005982266496094209. Over the following

weeks, the President also expressed his frustration over China’s purported manipulation of its

currency and national monetary policy, as well as his continued displeasure over China’s “unfair

tariffs” and the trade imbalance between the two nations. See, e.g., @realDonaldTrump, Twitter

(July 20, 2018, 8:43 AM EDT),

https://twitter.com/realDonaldTrump/status/1020287981020729344; @realDonaldTrump,

TWITTER (July 20, 2018, 8:51 AM EDT),

https://twitter.com/realDonaldTrump/status/1020290163933630464; @realDonaldTrump,

TWITTER (July 25, 2018, 7:20 AM EDT),

https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump,

Twitter (July 25, 2018, 7:01 AM EDT),

https://twitter.com/realDonaldTrump/status/1022074252999225344.

        37.      Within days of these statements, Ambassador Lighthizer announced that, in light

of China’s counterduties, USTR would propose to increase the additional duty from 10% to 25%

ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section 301

of the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated against U.S.

workers, farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/statement-us-trade-representative.




                                                  13
         Case 1:20-cv-03369-N/A Document 9               Filed 09/21/20      Page 14 of 27




       38.       Shortly thereafter, USTR, at the direction of the President, formally proposed

“raising the level of the additional duty in the proposed supplemental action from 10 percent to

25 percent.” Extension of Public Comment Period Concerning Proposed Modification of Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also

set new dates for a public hearing over six days ending on August 27, 2018. See id.; see also

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on Proposed Section

301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-

us/policy- offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.

       39.       At the same time, USTR adjusted the deadlines for the submission of

written comments, setting September 6, 2018—less than a month later—as the new deadline

for both initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment,

deviating from its past practices, prevented both USTR and the public from considering initial

comments at the hearing, and left insufficient time for interested parties to review and respond

to the initial comments filed by other parties. USTR also limited each hearing participant to

five minutes. Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-

2018-0026-0001. Despite those restrictions, approximately 350 witnesses appeared at the six-

day hearing, and the public submitted over 6,000 comments.

       40.       Just eleven days after receiving final comments from the public, the President

announced that he had directed USTR “to proceed with placing additional tariffs on roughly

$200 billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17,

2018) https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once

again, the President made clear that China’s response to the $50 billion tariff action (i.e., List 1



                                                  14
         Case 1:20-cv-03369-N/A Document 9                 Filed 09/21/20      Page 15 of 27




and List 2 duties) motivated his decision, and he immediately promised to proceed with “phase

three” of the plan—an additional $267 billion tariff action—“if China takes retaliatory action

against our farmers or other industries.” Id.

        41.      Following the President’s announcement, USTR published notice of the final

list of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg.

at 47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25%

on January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed

products that enter the United States from China on or after September 24, 2018. Id. USTR did

not respond to any of the over 6,000 comments that it received or any of the testimony provided

by roughly 350 witnesses. Id.

        42.      As legal support for its action, USTR for the first time cited Section

307(a)(1)(B) of the Trade Act, which provides that USTR “may modify or terminate any action,

subject to the specific direction . . . of the President . . . taken under Section 301 if . . . the burden

or restriction on United States commerce of the denial of rights, or of the acts, policies, or

practices, that are the subject of such action has increased or decreased.” Id. (brackets omitted).

USTR stated that the relevant burden “continues to increase, including following the one-year

investigation period,” adding that “China’s unfair acts, policies, and practices include not just

its specific technology transfer and IP polices referenced in the notice of initiation in the

investigation, but also China’s subsequent defensive actions taken to maintain those policies.”

Id. USTR also cited Section 307(a)(1)(C) of the Trade Act, arguing that China’s response to the

$50 billion tariff action “has shown that the current action no longer is appropriate” because

“China openly has responded to the current action by choosing to cause further harm to the U.S.

economy, by increasing duties on U.S. exports to China.” Id. at 47,975.



                                                   15
         Case 1:20-cv-03369-N/A Document 9               Filed 09/21/20     Page 16 of 27




       43.       In the months that followed, China and the United States attempted to resolve

their differences through trade negotiations. Based on the progress made with China in those

negotiations, the Administration announced in December 2018, and again in February 2019, that

it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       44.       The trade negotiations ultimately fell apart. In May 2019, USTR announced its

intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1,

2019, depending on the day of export. See Notice of Modification of Section 301 Action: China's

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also

Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15,

2019). The notice cited China’s decision to “retreat from specific commitments agreed to in

earlier rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase

Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs, USTR did not seek

public comment but rather simply announced that the increase would occur. Id.

       45.       The duties imposed on products covered by List 3 remain in effect as of the date

of this Complaint, with the exception of the limited number of products for which USTR

extended its originally granted exclusions from the List 3 duties. See, e.g., Notice of Product




                                                 16
         Case 1:20-cv-03369-N/A Document 9              Filed 09/21/20       Page 17 of 27




Exclusion Extensions: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

                                   STATEMENT OF CLAIMS

                                          COUNT ONE

     (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        46.       Paragraphs 1 through 45 are incorporated by reference.

        47.       The Declaratory Judgment Act authorizes any court of the United States to

“declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

        48.       The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 tariffs.

        49.       Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3 on any such

determination.

        50.       If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

§ 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, over a

year after USTR initiated the underlying Section 301 investigation on August 18, 2017.

        51.       Section 307 of the Trade Act authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S.

commerce from the foreign country’s investigated unfair acts, policies, or practices increases or

                                                 17
         Case 1:20-cv-03369-N/A Document 9               Filed 09/21/20      Page 18 of 27




decreases. 19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit

Defendants to increase tariffs for reasons unrelated to the acts, policies, or practices that USTR

investigated pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to

escalate its focused investigatory intellectual property findings into an open-ended trade dispute.

       52.       Section 307 of the Trade Act also authorizes USTR to “modify or terminate”

an action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is

no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not

authorize Defendants to increase tariff actions that are no longer “appropriate,” but rather

only to delay, taper, or terminate such actions.

       53.       Plaintiffs are therefore entitled to a declaratory judgment that Defendants’

actions giving rise to List 3 are ultra vires and contrary to law.

                                           COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       54.       Paragraphs 1 through 53 are incorporated by reference.

       55.       The APA authorizes the Court to hold unlawful and set aside agency action that

is: “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       56.       Defendants exceeded their authority under the Trade Act in promulgating List 3

and therefore acted “not in accordance with the law” and “in excess of statutory authority” for

the reasons set forth in Count One.




                                                   18
         Case 1:20-cv-03369-N/A Document 9                Filed 09/21/20       Page 19 of 27




       57.        Defendants failed to offer evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

       58.        Defendants also promulgated List 3 in an arbitrary and capricious manner

because they did not provide a sufficient opportunity for comment, failed to meaningfully consider

relevant factors when making their decisions, and failed to adequately explain their rationale.

Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs on

imports covered by List 3 whose value equals $200 billion.

                                                 ***

                                       PRAYER FOR RELIEF

       59.       Wherefore, Plaintiffs respectfully request that this Court:

                 (1) declare that Defendants’ actions resulting in tariffs on products covered by

                 List 3 are unauthorized by, and contrary to, the Trade Act;

                 (2) declare that Defendants arbitrarily and unlawfully promulgated List 3 in

                 violation of the APA;

                 (3) vacate the List 3 rulemaking;

                 (4) order Defendants to refund, with interest, any duties paid by Plaintiffs

                 pursuant to List 3;

                 (5) permanently enjoin Defendants from applying List 3 against Plaintiffs and

                 collecting any duties from Plaintiffs pursuant to List 3;




                                                  19
Case 1:20-cv-03369-N/A Document 9           Filed 09/21/20      Page 20 of 27




    (6) award Plaintiffs their costs and reasonable attorney fees; and

    (7) grant such other and further relief as may be just and proper.

                                   Respectfully submitted,

                                   /s/ Wm. Randolph Rucker
                                   Wm. Randolph Rucker
                                   Richard Ferrin
                                   Kathleen Murphy
                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                   191 N. Wacker Drive, Suite 3700
                                   Chicago, IL 60606
                                   Telephone: (312) 569-1000
                                   Counsel to Disney Destinations, LLC, Disney
                                   Merchandise Sourcing & Distribution, LLC, Disney
                                   Worldwide Services, Inc., Buena Vista Theatrical
                                   Group Ltd., Magical Cruise Company, Ltd., and
                                   Walt Disney Parks and Resorts U.S., Inc.




                                     20
    Case 1:20-cv-03369-N/A Document 9   Filed 09/21/20   Page 21 of 27




             ATTACHMENT: LIST OF HTSUS SUBHEADINGS
8505193000                9403200080                     8519813020
8473309100                9403200050                     8519813010
7907006000                9403100040                     8518500000
7616995190                9401710031                     8518402000
7326908688                9017800000                     8517690000
7326200090                8716805090                     8517620020
6810990080                8716805010                     8506800000
6505007090                8544429090                     8506100000
6505005090                8544429010                     8504409580
6505002060                8544422000                     8504409550
4820102010                8543908885                     8504409540
4202923131                8543709100                     8504409520
4202923120                8539490080                     8504409510
4202921500                8539310050                     8504408500
4202228100                8539214040                     8504407018
4202221500                8537109170                     8504407012
9405994090                8537109160                     8504406018
9405408440                8536698000                     8504406012
9405406000                8536610000                     8504406007
9405106020                8531200040                     8504406001
9405106010                8529102150                     8504312000
9403896020                8525805050                     8483608000
9403893010                8525803010                     8481805090
9403708031                8523520090                     8481801095
9403308000                8523520010                     8473305100
9403200090                8523494000                     8472909080
    Case 1:20-cv-03369-N/A Document 9   Filed 09/21/20   Page 22 of 27




8471900000                7326908688                     4202329300
8471809000                7318220000                     4202124000
8471801000                7318158066                     4202122925
8471705065                7307221000                     4202122120
8471609050                6805200000                     4202110090
8471607000                6507000000                     4016993510
8471601050                5810921000                     3923109000
8471500150                5703202090                     3824999297
8470100040                5702312000                     3401115000
8465910036                5603920090                     3206491000
8414596595                5407100090                     9606108000
8414596590                4820300040                     9405206020
8414591500                4820300020                     8523590000
8412909085                4820102020                     8523520010
8310000000                4818200040                     7616995190
8308909000                4817100000                     6810990080
8303000000                4811909080                     6507000000
8302500000                4802567090                     6505008090
8302416045                4203290800                     6006320080
8211930060                4202999000                     6006320060
8211930031                4202995000                     6005440080
8208906000                4202929700                     6004100085
8207906000                4202929400                     6001920020
8207703060                4202929336                     6001102000
8205100000                4202929100                     5515131020
8203206030                4202923131                     5514230090
7616995190                4202920400                     5514230020


                                 22
    Case 1:20-cv-03369-N/A Document 9   Filed 09/21/20   Page 23 of 27




5407820040                8306300000                     6505001540
5407820010                8302500000                     6504006000
5407692010                8215200000                     6504003000
5407619935                8205517500                     5810921000
5407611900                8205513060                     5807102020
5209590090                8205513030                     5807102010
5209390080                7907006000                     5609003000
5111309000                7616995190                     4823908600
5111209000                7326908688                     4823906700
4202924500                7326903500                     4823690040
4202228100                7326901000                     4820500000
4016935010                7326200090                     4820300040
9405504000                7323999030                     4820104000
9405408440                7315895000                     4820102060
9405408410                7310290050                     4820102020
9405300040                6810990080                     4820102010
9106908500                6810990010                     4817100000
9017800000                6802990060                     4421999780
9017208080                6506910060                     4304000000
8708998180                6505008090                     4205008000
8517690000                6505008050                     4202929700
8505193000                6505007090                     4202929336
8505192000                6505006090                     4202929100
8414596590                6505005090                     4202924500
8310000000                6505002590                     4202923131
8309900000                6505002545                     4202923120
8308909000                6505002060                     4202921500


                                 23
    Case 1:20-cv-03369-N/A Document 9   Filed 09/21/20   Page 24 of 27




4202329300                9017800000                     6810990080
4202322000                9017208080                     6810990010
4202321000                9017204000                     6802990060
4202228100                8708998180                     6506996000
4202226000                8517690000                     6506910060
4202224500                8505193000                     6505008090
4202221500                8505192000                     6505008050
4202128170                8414596590                     6505007090
4202124000                8310000000                     6505006090
4202122120                8309900000                     6505005090
4201006000                8308909000                     6505002590
4201003000                8306300000                     6505002545
4016100000                8302500000                     6505002060
3926209050                8215200000                     6505001540
3923900080                8205517500                     6504006000
3923500000                8205513060                     6504003000
3506105000                8205513030                     5810921000
3304200000                8205400000                     5609003000
3303003000                7907006000                     4823908600
3213100000                7616995190                     4823906700
9405504000                7326908688                     4823690040
9405408440                7326903500                     4820500000
9405408410                7326901000                     4820300040
9405300040                7326200090                     4820104000
9405208010                7323999030                     4820102060
9405206010                7315895000                     4820102020
9106908500                7310290050                     4820102010


                                 24
    Case 1:20-cv-03369-N/A Document 9   Filed 09/21/20   Page 25 of 27




4819504040                4201006000                     9403509045
4817100000                4201003000                     9403308000
4811909080                4016100000                     9403200090
4420908000                3926209050                     9403200081
4202929700                3923900080                     9403200080
4202929336                3923500000                     9401790035
4202929100                3304200000                     9401710031
4202924500                3303003000                     9401614031
4202923305                3213100000                     8536698000
4202923131                8505192000                     8302500000
4202923120                6810990080                     8302106090
4202922000                4820500000                     8302106030
4202921500                9405994090                     7616995190
4202329300                9405920000                     7326908688
4202324000                9405913000                     7318158085
4202322000                9405408440                     7318158055
4202321000                9405406000                     7318152091
4202316000                9405208020                     7318152061
4202228100                9405206020                     7009925090
4202226000                9405108020                     7009925010
4202224500                9405106020                     7007190000
4202221500                9403908041                     6810990080
4202216000                9403907080                     6507000000
4202128170                9403906080                     6504003000
4202124000                9403905080                     6001102000
4202122910                9403608081                     5702312000
4202122120                9403509080                     5514210020


                                 25
    Case 1:20-cv-03369-N/A Document 9   Filed 09/21/20   Page 26 of 27




5512190090                8517620020                     8533390040
4823908600                8504409580                     8414596590
4823610040                4202122120                     7326903500
4818300000                4201006000                     6506910060
4421999780                4201003000                     6505006090
4420908000                3926209050                     6505002060
4418208060                3923500000                     5807102020
4202924500                3923109000                     4820500000
4202228100                3506105000                     4202924500
4016931010                3303003000                     4202921500
9405994090                8504409510                     4202228100
9405916080                8504408500                     9405408440
9405913000                7326908688                     9017800000
9405406000                7326908660                     9017208080
9405208010                7318152091                     8215994060
9405206020                7009925090                     8215200000
9405108020                6810195000                     8210000000
9405106020                6808000000                     8205513030
9403908041                5906992000                     7907006000
9403906080                5903202000                     7326901000
9403608081                5512190090                     7326200090
9403509080                4421999780                     7323999030
9403509045                4016935010                     7009921090
9401614031                9405408440                     7009921010
8544422000                9405108020                     6810990080
8537109170                9403200081                     6505008090
8528591000                9403200080                     6505006090


                                 26
    Case 1:20-cv-03369-N/A Document 9   Filed 09/21/20   Page 27 of 27




6505006030                4804394049
6505002590                4602900000
6505002545                4420906500
6505002060                4420904500
6505002030                4202999000
6505001540                4202995000
6505001515                4202929700
5901904000                4202924500
5807102020                4202923305
5705002030                4202923131
5702929000                4202923120
4823908600                4202921500
4820900000                4202921000
4820500000                4202920807
4820300040                4202919090
4820104000                4202919030
4820102060                4202329300
4820102040                4202324000
4820102030                4202322000
4820102020                4202321000
4820102010                4202316000
4819504060                4202228100
4819400040                4202224500
4819200040                4202221500
4817300000                4202219000
4817204000                4202128170
4810991010                4202122150


                                 27
